Name: Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2 . 79 Official Journal of the European Communities No L 38/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion (*), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 39 (2) (a) of the Treaty provides that, in working out the common agricultural policy, account should be taken of the social structure of agri ­ culture and the structural and natural disparities between the various agricultural regions ; Whereas, in order to achieve the objectives of the common agricultural policy referred to in Article 39 ( 1 ) (a) and (b), special measures appropriate to produc ­ tion conditions in the least-favoured agricultural areas should be taken at Community level ; Whereas the specific arrangements for aid for forestry measures with which this Regulation is concerned are designed to supplement common agricultural measures relating particularly to the Mediterranean regions of the Community ; Whereas the dry Mediterranean zones of the Commu ­ nity have particular problems concerning erosion , the water-holding capacity of the soil and fire risks ; Whereas forestry measures are generally intercon ­ nected and can contribute to :  the conservation and improvement of the soil , the fauna, the flora and the surface and ground water balance,  the productivity of agricultural land by forming windbreaks and shelter belts and by effecting local water and weather conditions ; Whereas the forest can help provide for a better use of manpower in agriculture ; Whereas, in order to make afforestation economically more attractive, it is necessary to encourage better forest management ; Whereas it is necessary to require as a condition of Community financial participation that such measures provide an adequate guarantee as to their efficacity ; Whereas measures of this kind which concern rela ­ tively large geographical units should normally take the form of multiannual programmes ; Whereas, in order to ensure coordination between Community and national measures, the Member State concerned should have approved the programmes to be financed by the European Agricultural Guidance and Guarantee Fund, hereinafter called 'the Fund', and should contribute to their financing ; Whereas, in order to ensure that the recipients of aid from the Fund comply with the conditions on which it is granted, there should be provision for an efficient control procedure and for the possibility of suspending, reducing or withdrawing aid from the Fund ; Whereas, in view of the special difficulties of these regions, it would be appropriate for the Community to provide aid from the Fund in the form of a capital grant equal to 50 % of the investment ; Whereas it follows from the aforegoing considerations that the action described above constitutes a common measure within the meaning of Article 6 of Council (') OJ No C 117, 20 . 5 . 1978 , p. 2 . (2 ) OJ No C 182, 31 . 7. 1978 , p. 59 . (3 ) Opinion delivered on 12 July 1978 (not yet published in the Official Journal). No L 38/2 Official Journal of the European Communities 14. 2 . 79 Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( ! ), as last amended by Regulation (EEC) No 2788/72 (2) ; Whereas the programmes submitted by Member States concerned require the approval of the Commis ­ sion after consultation of the Standing Committee on Agricultural Structure set up by Article 1 of the Council Decision of 4 December 1962 on the coordi ­ nation of policies on the structure of agriculture (3) ; whereas consultation of the Fund Committee referred to in Article 1 1 of Regulation (EEC) No 729/70 should also be provided for ; Whereas the necessary steps should be taken to facili ­ tate the financing of the investments provided for, so as to meet particular urgent needs and to help launch the measures to be undertaken, HAS ADOPTED THIS REGULATION : Article 1 In order to raise the standard of living of the agricul ­ tural population of certain Mediterranean zones of the Community, a common measure is hereby established to improve, by means of intervention in the forestry sector, the geophysical and cultivation conditions which hamper agriculture particularly as regards soil and water conservation . The common measure shall involve the financial parti ­ cipation of the Guidance Section of the Fund in fore ­ stry measures which meet the conditions laid down in Titles I and II, subject to the conditions and in accor ­ dance with the detailed rules laid down in Titles III and IV. This outline programme shall be drawn up by the Member State concerned . Article 3 The outline programme shall : (a) indicate the geographical area covered ; (b) describe the existing situation ; (c) describe the objectives to be attained and state priorities, in particular with regard to soil and water conservation ; (d) possibly, describe the preliminary measures proposed such as the collection of data and the appropriate preparatory work ; (e) state the economic importance of the programme for the agricultural sector in the regions in ques ­ tion , including the consequences for farmers ; (f) indicate the links with the general regional deve ­ lopment programme ; (g) contain an estimate of the costs and necessary financial resources with , possibly, an indication of the projected rate of expenditure. Article 4 1 . The outline programme and any amendments thereto shall be forwarded to the Commission by the Member State concerned . 2. At the request of the Commission the Member State concerned shall provide additional information on the points listed in Article 3 . Article "&gt; The outline programme and any amendments thereto shall be approved in accordance with the procedure provided for in Article 15 . TITLE I Outline programme Article 2 The outline programme shall concern afforestation , the improvement of deteriorated forests and other necessary supplementary measures such as the construction of forest roads, terracing and fire protec ­ tion and indispensable specific studies and experi ­ ments :  in Italy in the Mezzogiorno, Lazio, Toscana, Liguria, Umbria, Marche, Emilia-Romagna and the provinces of Cuneo and Alessandria in the Piemonte and Pavia in Lombardia, TITLE II Special programmes Article 6 For the purposes of this Regulation , a special programme shall mean any public multiannual programme relating to forestry measures for one or more specific geographical areas covered by the outline programme or for a large part of such an area . The special programme shall consist of one or more capital investment projects to be implemented on public, semi-public or private land .  in France in the regions of Languedoc-Roussillon , Provence-Cote-d'Azur and Corsica and the depart ­ ments of Ardeche and Drome . (!) OJ No L 94, 28 . 4. 1970, p. 13 . (2) OJ No L 295, 30 . 12. 1972, p. 1 . (3) OJ No 136, 17 . 12 . 1962, p . 2892/62. 14. 2 . 79 Official Journal of the European Communities No L 38/3 3 . Applications for aid shall be accompanied by evidence that the special programme satisfies the conditions laid down in Title II . 4 . The form and contents of the applications shall be laid down in accordance with the procedure provided for in Article 15, after consultation of the Fund Committee on the financial aspects . Article 9 1 . The granting of aid from the Fund shall be decided in accordance with the procedure provided for in Article 15, after consultation of the Fund Committee on the financial aspects . 2. The decision shall be notified to the Member State concerned and to the agency responsible for implementing the special programme. Article 7 1 . The special programmes must be part of the outline programme and must meet the conditions laid down therein . Moreover, they must include information on the following : (a) the purpose of the programme, describing the existing situation and the objectives to be attained ; (b) the area to which the programme relates, giving precise geographical information on the site of the work and of the areas which will benefit from the measures ; (c) the resources to be employed, including the description and quantification of equipment, labour and finance ; (d) the timetable for the programme, broken down by stages ; (e) the areas to be included by categories of land ownership ; (f) the economic importance of the programme for the agricultural sector in the regions in question , including the consequences for farmers. 2 . The special programmes must : (a) provide an adequate guarantee as to their effi ­ cacity ; (b) contribute to the improvement of agricultural structures and especially of soil and water conserva ­ tion without detriment to the other aspects of the environment. 3 . The special programmes must relate to regions which have special difficulties as regards erosion and the water holding capacity of the soil ; preference shall be given to programmes which are of general concern to an important catchment area. The programmes must include measures to reduce the disadvantages arising from fragmentation of property where such fragmentation is an obstacle to the success of the programme. TITLE IV Financial and general provisions Article 10 1 . The period envisaged for completion of the common measure shall be five years from the date on which this Regulation is to apply. 2 . The estimated cost to the Fund of the common measure for the period proposed in paragraph 1 shall be 184 million European units of account. 3 . Three years from the date on which this Regula ­ tion is to apply, the state of progress shall be reviewed by the Council on a proposal from the Commission . If this review reveals that the limits for the amount of work to be done as set out in Article 1 1 are likely to be reached before the expiry of the five-year period provided for in paragraph 1 , these limits may be increased by a maximum of 25 % ; there shall be a corresponding increase in the estimated cost to the Fund of the common measure for the five-year period . 4. Before the expiry of the period referred to in paragraph 1 , this Regulation shall be reviewed by the Council on a proposal from the Commission . 5 . Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Regulation . Article 11 1 . Aid from the Fund shall consist of capital contri ­ butions granted in one or more instalments. TITLE III Procedure for examining special programmes Article 8 1 . Applications for aid from the Fund for special programmes shall be submitted through the Member State concerned . 2. To be eligible for aid from the Fund, special programmes shall have been approved by the Member State concerned . No L 38/4 Official Journal of the European Communities 14. 2 . 79 2. As long as aid continues to be provided by the Fund, the authorities or agencies designated for the purpose by the Member State concerned shall forward to the Commission , at its request, all supporting docu ­ ments needed to show that the financial and other conditions laid down for each special programme are fulfilled. The Commission may, if necessary, make an inspection visit. After consultation of the Fund Committee on the financial aspects, a decision may be taken to suspend, reduce or withdraw aid from the Fund in accordance with the procedure provided for in Article 1 5 :  if the special programme has not been carried out as planned, or  if certain of the conditions have not been fulfilled, or  if the work has not been begun within one year of notification of the decision referred to in Article 9 . Such decision shall be notified to the Member State and to the public agency responsible for carrying out the special programme. The Commission shall act to recover sums whose payment was not or is no longer justified. 3 . The detailed rules for the application of this Article shall be adopted in accordance with the proce ­ dure provided for in Article 13 of Regulation (EEC) No 729/70 . 2 . Aid from the Fund shall amount to 50 % of the cost of executing the work and the measures referred to in Article 2 within the following limits :  for afforestation, up to a maximum cost of 2 000 units of account per hectare and up to a total limit of 88 000 hectares,  for improvement of deteriorated forest in so far as is necessary for soil and water conservation , in particular by conversion and by other measures such as separating forest and pasture, up to a maximum cost of 1 700 units of account per hectare and up to a total limit of 96 000 hectares,  for associated work such as terracing and other minor soil stabilization operations, up to a maximum cost of 900 units of account per hectare and up to a total limit of 80 000 hectares,  for fire protection, especially in areas to be affor ­ ested and improved, up to a maximum cost of 100 units of account per hectare and up to a total limit of 200 000 hectares,  for construction of forest roads, up to a maximum cost of 12 000 units of account per kilometre and up to a total limit of 2 400 kilometres,  for the preparatory work referred to in Article 3 (d), up to a maximum cost of six million units of account for the five years and up to a limit of 5 % of the cost of each programme concerned. 3 . The minimum national contribution in public funds shall be 40 % of the costs . 4. The contribution by the owner of the land shall be at least 5 % ; however, where the inclusion of this land in the special programme is in the public interest and where the owner is unlikely to derive any benefit in the foreseeable future from such inclusion, his contribution may be taken over by the competent public authority. Article 12 1 . Advances may be granted on the basis of the presentation of annual work plans for carrying out, as part of a special programme, the forestry operations referred to in Article 2 in accordance with the financing arrangements adopted by the Member State concerned and according to the progress of the work. 2. Advances may not exceed 80 % of the Commu ­ nity contribution to the cost of one year's work on the forestry operations referred to in paragraph 1 . 3 . The detailed rules for the application of this Article shall be adopted in accordance with the proce ­ dure provided for in Article 13 of Regulation (EEC) No 729/70 . Article 13 1 . Payments of aid from the Fund shall be made to the agencies designated for the purpose by the Member State concerned . Article 14 1 . For each special programme which has received aid from the Fund the Member State concerned shall forward to the Commission periodic reports, drawn up by the public agency responsible, on the progress and the financial situation of this programme. These reports shall be submitted within the periods laid down in the decision to grant aid . 2 . If the public agency responsible fails to fulfil the obligation laid down in paragraph 1 , the decision to grant aid may, after that agency has been given due notice, be amended in whole or in part in accordance with the procedure provided for in Article 15 and after consultation of the Fund Committee on the financial aspects . The amending decision shall be noti ­ fied to the Member State concerned and to the public agency in question . The Commission shall act to recover, in whole or in part, the sums paid out. 3 . The detailed rules for the application of this Article, in particular as regards the information to be included in the reports referred to in paragraph 1 , shall be adopted in accordance with the procedure provided for in Article 15, after consultation of the Fund Committee on the financial aspects . 14. 2 . 79 Official Journal of the European Communities No L 38/5 measures are not in accordance with the opinion of the Committee, the Commission shall notify them forthwith to the Council . In that event the Commis ­ sion may defer their application for not more than one month from the date of such communication . The Council , acting by a qualified majority, may take a different decision within one month . Article 15 1 . Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Structure by its chairman, either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit a draft of the measure to be taken . The Committee shall deliver its opinion on such measures within a time limit to be set by the chairman according to the urgency of the questions under consideration . An opinion shall be adopted by a majority of 41 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3 . The Commission shall adopt the measures, which shall apply immediately. However, if these Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply as soon as the Council has taken a decision on the Commission proposal for amendment to Regulation (EEC) No 729/70 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1979 . For the Council The President P. MEHAIGNERIE